IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                              No. 01-20440
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ALBRI AMAYA-MATAMOROS,

                                           Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. H-00-CR-38-ALL
                        --------------------
                          December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Albri Amaya-Matamoros appeals his conviction following a

bench trial for illegal reentry after deportation in violation of

8 U.S.C. § 1326(a) & (b)(2).    He argues that the district court

erred in denying his motion to suppress his prior deportation and

dismiss his indictment.    He argues that the district court should

have suppressed his prior expedited administrative deportation

because it was fundamentally unfair in that he was incorrectly

deported as an aggravated felon.    Amaya-Matamoros acknowledges

that his argument is foreclosed by this court’s decision in


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 01-20440
                               -2-

United States v. Hernandez-Avalos, 251 F.3d 505, 507 (5th Cir.),

cert. denied, 122 S. Ct. 305 (2001), but he raises it to preserve

it for possible Supreme Court review.

     AFFIRMED.